 185302 NLRB No. 26GOEBERT MECHANICAL CORP.1Member Oviatt would have denied the Respondent's late-filed request foran extension of time in which to file its exceptions and brief.2The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.Goebert Mechanical Corporation and ThomasBrown. Case 3±CA±15641March 22, 1991DECISION AND ORDERBYMEMEBERSCRACRAFT, DEVANEY, ANDOVIATTOn November 5, 1990, Administrative Law JudgeRaymond P. Green issued the attached decision. The
Respondent filed exceptions and a supporting brief,1and the General Counsel filed a brief in reply to the
Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Goebert Mechanical Cor-
poration, Batavia, New York, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order.Ron Scott Esq., for the General Counsel.Gary Horton, Esq., for the Respondent.DECISIONSTATEMENTOFTHE
CASERAYMONDP. GREEN, Administrative Law Judge. This casewas tried in Batavia, New York, on August 28, 1990. The
complaint was issued on June 21, 1990, and alleged in sub-
stance that the Respondent violated Section 8(a)(1) of the
Act by terminating on May 4, 1990, the employment of
Thomas Brown, James Carter, and Dennis Long because of
their protected concerted activities.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the parties, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, which is engaged as a plumbing, heating,and ventilation contractor, admits and I find that it is an em-ployer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. FINDINGSANDCONCLUSIONS
Dennis Long was employed by the Respondent since Oc-tober 1988. Thomas Brown was employed since December
1989. James Carter, who for a period of time worked as a
subcontractor to Goebert, was hired as a full-time employee
in January 1989.Among the employees' benefits, the Respondent paid fora medical insurance plan through Blue Cross. However, in
April 1990 Carter received medical bills that were supposed
to be covered by the Blue Cross Plan and it soon became
evident that the Employer had not made payments for some
time. As a consequence, the employees were notified by Blue
Cross that they no longer were covered by medical insur-
ance.On various occasions in April 1990 Carter, Long, andBrown individually and collectively, confronted Goebert
about their lack of medical coverage. In each instance,
Goebert attempted to assuage them by stating either that
there was some computer error or that the money would be
paid shortly.On April 20, the three employees spoke to Goebert at hisoffice and were told that the bill had been paid. Nevertheless,
when Brown called the insurance company on April 21,
1990, he was told that this was not true.According to Dennis Long, about a week before May 4,while working at North Point, he overheard Goebert indicate
to the foreman of another contractor that he had hired an-
other mechanic and was about to layoff his present work
force.On May 3, 1990, the three employees decided to talk toGoebert the following day before work in an attempt to re-
solve the insurance issue.On May 4, 1990, Brown, Carter, and Long met withGoebert in the office around 8 a.m. When asked when the
insurance premiums would be paid, Goebert replied that he
had sent in the money. Being skeptical of this answer (based
on past experience), the employees demanded some sort of
proof that the money had been remitted and indicated that
they would not commence work until such proof was dem-
onstrated. When the parties were at a standstill on this mat-
ter, Goebert finally told the employees that he would have
to let them go. Thereupon, each employee was given a layoff
slip and they left.Clearly medical insurance is part of an employee's wagesand conditions of employment. Accordingly, a concerted pro-
test regarding the Employer's failure to make the payments
required to provide such coverage constituted protected con-
certed activity within the meaning of Section 7 of the Act.
Moreover, even assuming that the employees threatened to
strike in an effort to obtain the medical insurance coverage
that was part of their promised remuneration, such an action
would be protected under the Act and their discharge or lay-
off on such an account would violate Section 8(a)(1) of the
Act. NLRB v. Washington Aluminum Co., 370 U.S. 9 (1962);NLRB v. City Disposal Systems, 465 U.S. 115 (1984). VicTanny International v. NLRB, 622 F.2d 237 (6th Cir. 1980).In the present case the sequence and timing of the eventstends to establish that Brown, Carter, and Long were dis-
charged on May 4, 1990, because of their concerted protest 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Goebert testified that he gave verbal warnings to the employees. On theother hand, the employees credibly testified that at most, he gave them pep
talks designed to increase productivity and never issued anything that resem-
bled a verbal warning.2If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.3If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''regarding the Respondent's failure to maintain their medicalcoverage. Indeed, the evidence makes out a very strong
prima facie case that their discharges were illegally moti-
vated. As such, the burden of proving that these employees
would have been terminated for reasons other than their pro-
tected concerted activity shifts to the Respondent. WrightLine, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982).In my opinion, the Respondent has not met its burden ofproof. Goebert asserts that the employees were performing
satisfactorily up until about December 1989 when their pro-
ductivity dropped off. In this respect, he claim that he re-
ceived reports that when these people were left on their own
at a jobsite, they did not put in a full day's work unless he
was there to personally supervise them. Yet, although it was
shown that Goebert, on occasion, reminded the employees to
work faster, he never issued any warnings or other discipline
to them1or indicated that their continued employment mightbe in jeopardy. Moreover, he waited almost 4 months before
replacing them. Further, there was a significant discrepancy
between the testimony of the Respondent's witnesses regard-
ing the decision to discharge the three employees. Thus, al-
though Goebert and his new foreman, Joseph Pionessa, testi-
fied that they had decided to discharge all three employees
prior to May 4, Pionessa at one point in his testimony con-
tradicted this assertion when he stated that he had decided
to retain Dennis Long.It may be that the Respondent began to contemplate dis-charging the three employees before May 4, 1990. However,
I am convinced that the decision was not motivated by their
alleged poor productivity. Rather, I am persuaded that the de-
cision to discharge them was motivated by their justified
complaints regarding the failure of the Company to maintain
their medical insurance coverage. I am convinced that it was
the concerted protest by the employees on May 4, 1990,
which was the proximate cause of the Employer's decision
to discharge them on that date.CONCLUSIONOF
LAWBy discharging Thomas Brown, Dennis Long, and JamesCarter because of their protected concerted activity, the Re-
spondent has violated Section 8(a)(1) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent having discriminatorily discharged em-ployees, it must offer them reinstatement and make them
whole for any loss of earnings and other benefits, computed
on a quarterly basis from date of discharge to date of properoffer of reinstatement, less any net interim earnings, as pre-scribed in F.W. Woolworth Co
., 90 NLRB 289 (1950), plusinterest as computed in New Horizons for the Retarded, 283NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, Goebert Mechanical Corporation, Bata-via, New York, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Discharging its employees for engaging in concertedactivities for the purposes of their mutual aid or protection.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Thomas Brown, Dennis Long, and James Carterimmediate and full reinstatement to their former jobs or, if
those jobs no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or and other rights
or privileges previously enjoyed, and make them whole for
any loss of earnings and other benefits suffered as a result
of the discrimination against them in the manner set forth in
the remedy section of this decision.(b) Remove from its files any reference to the unlawfuldischarge of aforesaid employees and notify them in writing
that this has been done and that the discharges will not be
used against them in anyway.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in Batavia, New York, copies of theattached notice marked ``Appendix.''3Copies of the notice,on forms provided by the Regional Director for Region 3,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply. 187GOEBERT MECHANICAL CORP.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discharge our employees for engaging inconcerted activities for the purposes of their mutual aid or
protection.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
offer Thomas Brown, Dennis Long, and JamesCarter immediate and full reinstatement to their former jobs
or, if those jobs no longer exist, to substantially equivalent
positions, without prejudice to their seniority or any other
rights or privileges previously enjoyed and WEWILL
makethem whole for any loss of earnings and other benefits result-
ing from their discharge, less any net interim earnings, plus
interest.WEWILL
notify Thomas Brown, Dennis Long, and JamesCarter that we have removed from our files any reference to
their discharges and that the discharges will not be used
against them in any way.GOEBERTMECHANICALCORPORATION